Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner was unable to find claimed structure of control unit in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether “control unit” is hardware, software or some combination thereof. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of controlling the display content, fig. 3 just shows block but not how they relate, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al (2020/0317216) in view of Ricci (2014/0309875) hereinafter, Ricci.

In regards to claim 11, Konrardy teaches a method for controlling display content on an output means of a vehicle, the method comprising (abstract): 
	determining a degree of automation of a driving state of the vehicle [148,165-168,169] (fig. 7 (702));  
	determining at least one further state variable of the vehicle [149] or a passenger,
	wherein the at least one further state variable comprises geodata 
of the vehicle ([149] GPS data);  and [154][147-152]
include legal restrictions against or requirements for certain levels of autonomous operation of vehicles along the road segment, which may be based upon governmental regulations or contractual obligations (e.g., insurance policy covenants or warranty limitations). Such operational requirements may similarly include minimum safety levels, minimum or maximum autonomous operation levels, or other metrics specified in a user profile.

	Konrardy fails to expressly teach determining the display content for the output means depending on the degree of automation and the at least one further state variable; Examiner notes [154, 160-165]. . “The methods described herein, however, can be used to automatically adjust vehicle usage restrictions based upon both vehicle operator identity and current conditions.” [160]
	However, Ricci teaches determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable.(fig. 29 (2912-2920) [590-596]).
	[0595] With the provided information, the user customization module 2172 can determine if there is a driver or passenger who should not view and/or hear the current content provided in the user interface 248, in step 2912. For example, the driver that is operating the vehicle in zone A 512A may be prohibited from viewing the video content provided to occupants in zone B 512B, based on state law or simply for safety reasons. As such, the user customization module 2172 may determine that the driver should not see or hear the content being provided to the passenger in zone B 512B. In other situations, a passenger in zone E 512E may be viewing video or the other information which is meant for adults. As such, if a child is determined to be in zone C 512C, the video or content should be prohibited from being seen by the child in zone C 512C. As such, if it is determined that a user should not see, hear, or be able to interact with the content provided, the method 2900 proceeds YES to step 2916. However, if it is determined that the user can see, hear, or interact with the content, the method 2900 proceeds NO back to step 2908 where that content is provided.


    PNG
    media_image1.png
    822
    554
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in art to modify the teachings of Konrardy in view of Ricci to further include determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable as taught by Ricci in order to follow applicable laws. 
	Therefore, Konrardy in view of Ricci teaches
	determining the display content for the output means depending on the degree of automation and the at least one further state variable (fig. 29 (2908-2920)) Ricci and (fig. 7 (702-712) and fig. 8 (802-810)) Konrardy;  
	approving the determined display content on the output means, wherein the 
vehicle comprises a plurality of output means (fig. 29 (2908-2920)) Ricci, and
	 wherein a determination of approved display content for the plurality of output means takes place individually depending on whether a driver of the vehicle or a front passenger of the vehicle interacts with the output means by viewing or gestures [590-595] Ricco. 

In regards to claim 16, Konrardy teaches a device for controlling display content on an output means of a vehicle (abstract) the device comprising: 
	a control unit [148,165-168,169] (fig. 7 (702)) Konrardy;  
	Konrardy fails to teach a control unit which releases display content which can be displayed on the output means depending on a degree of automation of a driving state of the vehicle and at least one further state variable, 
	However, Ricci teaches teaches determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable.(fig. 29 (2912-2920) [590-596]).
	It would have been obvious to one of ordinary skill in art to modify the teachings of Konrardy in view of Ricci to further include determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable as taught by Ricci in order to follow applicable laws.
	Therefore, Konrardy in view of Ricci teaches a control unit which releases display content which can be displayed on the output means depending on a degree of automation of a driving state of the vehicle and at least one further state variable, [148,165-168,169] (fig. 7 (702)) Konrardy;  
	wherein the at least one further state variable is detected by sensors and comprises geodata of the vehicle, a user of the output means, ([149] GPS data);  and [154][147-152] Konrardy;  



In regards to claim 19, Konrardy teaches a method for a vehicle comprising a plurality of displays, the method comprising (abstract): receiving a degree of automation of a vehicle ([154][147-152] Konrardy; 
	receiving geodata of the vehicle([149] GPS data);  and [154][147-152] Konrardy;  	        
        Konrardy fails to teach receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures; 
	However, Ricci teaches receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures (fig. 28 2804-2820) [593-599] Ricci
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Konrardy to further include receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures as taught by Ricci in order to instill comfort in a vehicle. 
	Therefore, Konrardy in view of Ricci teaches determining an approved content for the one of the plurality of displays based on the received degree of automation of the  (fig. 29 (2908-2920)) Ricci and (fig. 7 (702-712) and fig. 8 (802-810)) Konrardy;   and the received information regarding whether the driver of the vehicle or the front passenger of the vehicle interacts with a display by viewing or gestures, (fig. 28 2804-2820) [593-599] Ricci wherein the determination of the approved content for the one of the plurality of displays is an individual determination from determination of approved content for other ones of the plurality of displays. [590-595] Ricco.

In regards to claim 13, Konrardy in view of Ricci teaches the method of claim 11, wherein the at least one state variable further comprises a driver, a front passenger or further passengers as users of the output means (fig. 6 648) (fig. 290 2904-2928) [574] Ricci. 
In regards to claim 14, Konrardy in view of Ricci teaches method of claim 11, wherein the at least one state variable further comprises a driving situation [151-0158] Konrardy. 
In regards to claim 15, Konrardy in view of Ricci teaches method of claim 11, wherein the at least one state variable further comprises a current condition of the driver, the front passenger and/or the further passengers.[160] Konrardy 
In regards to claim 17, Konrardy in view of Ricci teaches device of claim 16, wherein the degree of automation and the further state variable with the display content to be approved on one or more of the plurality of display means is stored in a parameter set of the control unit [0399, 441, 248] Ricci and [0066, 177,139-140] Konrardy. 
In regards to claim 18, Konrardy in view of Ricci teaches device of claim 17, wherein the parameter set is synchronized with a parameter set on a server, and the parameter set is changed by the parameter set on the server  [0399, 441, 248] Ricci and [0066, 177,139-140, 192] Konrardy.. 
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al (2020/0317216) in view of Ricci (2014/0309875) hereinafter, Ricci further in view of Schoning et al (2020/0215917) hereinafter, Schoning.

In regards to claim 12, Konrardy and Ricci fail to expressly teach the method of claim 11, wherein the geodata comprise an identification of a country travelled through by the vehicle. 
		However, Schoning expressly teaches wherein the geodata comprise an identification of a country travelled through by the vehicle.[018, 0038]. 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Konrardy and Ricci to further include wherein the geodata comprise an identification of a country travelled through by the vehicle as taught by Schoning in order to follow Country specific laws [0018].

Conclusion

	
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694